Matter of Matic (2018 NY Slip Op 06150)





Matter of Matic


2018 NY Slip Op 06150


Decided on September 20, 2018


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2018
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

David Friedman,	Justice Presiding,
Barbara R. Kapnick
Marcy L. Kahn
Ellen Gesmer
Cynthia S. Kern,	Justices.


&em;

[*1]In the Matter of Jessica E. Matic, (admitted as Jessica Esmeralda Matic), a suspended attorney: Attorney Grievance Committee for the First Judicial Department, Petitioner, Jessica E. Matic, Respondent.

Disciplinary proceedings instituted by the Attorney Grievance Committee for the First Judicial Department. Respondent, Jessica E. Matic, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Third Judicial Department on June 25, 2014.

Jorge Dopico, Chief Attorney, Attorney Grievance Committee, New York (Kathy W. Parrino, of counsel), for petitioner.
Respondent pro se.


PER CURIAM


Respondent Jessica E. Matic was admitted to the practice of law in the State of New York by the Third Judicial Department on June 25, 2014, under the name Jessica Esmeralda Matic. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Attorney Grievance Committee (the Committee) seeks an order pursuant to the Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.9(a)(1) and (3) immediately suspending respondent from the practice of law until further order of the Court due to her failure to appear pursuant to subpoena and to comply with lawful demands of the Committee. Respondent, pro se, has not appeared herein.
In November 2017, the Committee received a complaint from a nonprofit organization that assists borrowers who have become victims of mortgage rescue scams. The complaint was filed on behalf of an alleged victim against respondent and respondent's employer.
The Committee sent respondent numerous letters throughout 2017 and 2018, to both her business address and her residential address, attaching a copy of the complaint and directing that she submit an answer. Via the letters, respondent was warned that her failure to cooperate with the Committee's investigation could result in formal charges and/or an interim suspension. Delivery of these letters was confirmed but no answer was submitted by respondent.
On June 14, 2018, the Committee personally served respondent with a subpoena issued by this Court that directed her to appear on June 28, 2018 to give testimony in the investigation. The subpoena was delivered to a person of suitable age and discretion at respondent's residence (the doorman) and followed up with a mailing. Both the return receipt and the USPS tracking record show that the subpoena sent by certified mail was delivered on June 19, 2018. Nevertheless, respondent did not appear at the Committee's offices on June 28 nor did she otherwise contact the Committee regarding her default.
The Committee has presented sufficient evidence for this Court to immediately suspend respondent pursuant to 22 NYCRR 1240.9(a)(1) and (3) based upon her failure to respond to the Committee's numerous requests for respondent to answer the complaint filed against her and her failure to comply with a court ordered subpoena directing her to appear to give testimony related to the investigation of the complaint (see Matter of Goldsmith, 159 AD3d 188 [1st Dept 2018]; Matter of Spencer, 148 AD3d 223 [1st Dept 2017]; Matter of Raum, 141 AD3d 198 [1st Dept 2016]; Matter of Yoo Rok Jung, 132 AD3d 236 [1st Dept 2015]; Matter of Lee, 14 AD3d 98 [1st Dept 2004]).
Accordingly, the Committee's motion should be granted and respondent suspended from the practice of law pursuant to 22 NYCRR 1240.9(a)(1) and (3), effective immediately, and until further order of this Court.
All concur.
Order filed.	September 20, 2018
Ordered that the motion is granted and respondent is suspended from the practice of law in the State of New York, effective the date hereof, and until further order of this Court.